        Case 2:19-cr-00632-GEKP Document 63 Filed 02/08/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                 CRIMINAL ACTION


       v.

KENNETH BLAKENEY                                         No. 19-632



                                         ORDER


       AND NOW, this 4th day of February, 2021, upon consideration of Mr. Blakeney's Motion

for Bail (Doc. No. 51), Mr. Blakeney's Supplemental Memorandum in Support (Doc. No. 54), the

Government's response (Doc. Nos. 57-58), and following a hearing held on January 20, 2021, it

is ORDERED that Mr. Blakeney's Motion for Bail (Doc. No. 51) is DENIED as outlined in the

Court's accompanying Memorandum.




                                                           TATES DISTRICT JUDGE
